     Case 2:20-cv-00392-SMJ      ECF No. 47     filed 09/09/21   PageID.1243 Page 1 of 15



                                                                              FILED IN THE
1                                                                         U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



2                                                                    Sep 09, 2021
                                                                         SEAN F. MCAVOY, CLERK

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     OMAR PALMA RENTERIA,                         No. 2:20-cv-00392-SMJ
5    individually and on behalf of all others
     similarly situated,                          ORDER GRANTING FINAL
6                             Plaintiff,          APPROVAL OF CLASS ACTION
                                                  SETTLEMENT
7
     GILBERTO GOMEZ GARCIA,
8    individually and on behalf of all others
     similarly situated, and JONATHAN
9    GOMEZ RIVERA, individually and on
     behalf of all others similarly situated,
10
                               Intervenor-
11   Plaintiffs,

12                 v.

13   STEMILT AG SERVICES LLC, a solely
     owned subsidiary of Stemilt Growers
14   LLC, and DOES 1–10,

15                             Defendants.

16

17          Before the Court is Plaintiff Omar Palma Renteria and Intervenor Plaintiffs

18   Gilberto Gomez Garcia and Jonathan Gomez Rivera (collectively, “Plaintiffs”)

19   Motion for Final Approval of Class Action Settlement, ECF No. 33, and Stipulated

20   Motion for Approval of Certain Settlement Claims, ECF No. 39. Individual notice


     ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT – 1
     Case 2:20-cv-00392-SMJ     ECF No. 47   filed 09/09/21   PageID.1244 Page 2 of 15




1    complying with Federal Rule of Civil Procedure 23 was sent to the last-known

2    address of each member of the Class and supplemental notice procedures outlined

3    in the Settlement Agreement and approved by the Preliminary Approval Order have

4    been completed. The Court held a fairness hearing on final approval of the

5    settlement on September 9, 2021. Defendant does not object to final approval as

6    proposed by Plaintiffs. See ECF No. 41. The Court finds that good cause exists to

7    grant both motions and approve the class action settlement.

8          Accordingly, IT IS HEREBY ORDERED:

9          1.    Plaintiffs’ Motion for Final Approval of Class Action Settlement, ECF

10               No. 33, is GRANTED.

11         2.    The parties’ Stipulated Motion for Approval of Certain Settlement

12               Claims, ECF No. 39, is GRANTED.

13         3.    Based on good cause shown, the Court APPROVES acceptance of all

14               valid settlement claims filed by Settlement Class Members under the

15               prior settlement even if those Settlement Class Members did not file

16               new Settlement Claim Forms. See ECF No. 39.

17         4.    Unless otherwise provided herein, all capitalized terms in this Order

18               shall have the same meaning as set forth in the Settlement Agreement,

19               ECF No. 27-1 at 16–32, or Plaintiffs’ Motion for Preliminary

20               Approval, ECF No. 27.


     ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT – 2
     Case 2:20-cv-00392-SMJ    ECF No. 47    filed 09/09/21   PageID.1245 Page 3 of 15




1         5.   The Court finds that notice to the Class has been completed in

2              conformity with the Preliminary Approval Order. The Court finds that

3              this notice was the best notice practicable under the circumstances, that

4              it provided due and adequate notice of the proceedings and of the

5              matters set forth therein, and that it fully satisfied all applicable

6              requirements of law and due process.

7         6.   The Court finds that notice of the Settlement Agreement has been

8              provided to the United States Attorney General and the Attorney

9              General of each state in which any Class Member resides, in

10             accordance with 28 U.S.C. § 1715.

11        7.   The Court finds it has personal and subject matter jurisdiction over all

12             claims asserted in this litigation with respect to all members of the

13             Class.

14        8.   Pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure, the

15             Court has CERTIFIED for settlement purposes the following Class:

16                      All individuals who were employed by Stemilt AG
                        Services LLC in the position of hand harvester, pruner,
17                      picker, thinner, or farm worker and paid on a piece-rate
                        basis at any time from May 21, 2015 to May 17, 2018.
18
          9.   In connection with this certification, the Court has made the following
19
               findings:
20


     ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT – 3
     Case 2:20-cv-00392-SMJ    ECF No. 47   filed 09/09/21   PageID.1246 Page 4 of 15




1               A.    The Class is so numerous that joinder of all members is

2                     impracticable;

3               B.    There are questions of law or fact common to the Class;

4               C.    Plaintiffs’ claims are typical of the claims being resolved

5                     through the proposed settlement;

6               D.    Plaintiffs are capable of fairly and adequately protecting the

7                     interests of the Class members in connection with the

8                     settlement;

9               E.    For purposes of determining whether the settlement is fair,

10                    reasonable and adequate, common questions of law and fact

11                    predominate over questions affecting only individual Class

12                    members. Accordingly, the Class is sufficiently cohesive to

13                    warrant settlement by representation; and

14              F.    For purposes of settlement, certification of the Class is superior

15                    to other available methods for the fair and efficient settlement

16                    of the claims of the Class members.

17        10.   The Court has APPOINTED Plaintiff Omar Palma Renteria and

18              Intervenor Plaintiffs Gilberto Gomez Garcia and Jonathan Gomez

19              Rivera as representatives of the Class.

20


     ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT – 4
     Case 2:20-cv-00392-SMJ    ECF No. 47     filed 09/09/21   PageID.1247 Page 5 of 15




1         11.   The Court has APPOINTED Marc Cote, Sean Phelan, and Anne

2               Silver of Frank Freed Subit & Thomas LLP and Joachim Morrison and

3               Xaxira Ponce de Leon of Columbia Legal Services as Class Counsel.

4         12.   No objections to the Settlement have been lodged.

5         13.   The terms set forth in the Settlement are APPROVED as being fair,

6               adequate, and reasonable in light of the degree of recovery obtained in

7               relation to the risks faced by the Class in litigating the claims. The

8               Class is properly certified as part of this settlement. The relief provided

9               to the Class under the Settlement Agreement is appropriate as to the

10              individual members of the Class and as a whole.

11        14.   The Court finds the Settlement fair, reasonable, and adequate per the

12              requirements of Rule 23(e)(2). The following findings support the

13              Court’s determination:

14              A.    The class representatives and class counsel, who have drawn on

15                    extensive experience representing farm workers in wage-and-

16                    hour class actions, have adequately represented the class;

17              B.    The parties negotiated the proposal at arm’s length, through two

18                    mediation sessions before an experienced mediator and

19                    continued negotiations following mediation;

20


     ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT – 5
     Case 2:20-cv-00392-SMJ      ECF No. 47   filed 09/09/21   PageID.1248 Page 6 of 15




1               C.    The relief provided for the class is adequate, particularly in light

2                     of the high costs, risks, and delay of trial and likely appeals, the

3                     effectiveness of the claims process described in the Settlement

4                     Agreement, the reasonable attorney fees awarded herein, and the

5                     terms of the Settlement Agreement;

6               D.    The Settlement treats class members equitably relative to one

7                     another, as no segment of the class is excluded or treated

8                     differently than any other.

9         15.   The Court APPROVES the payment of $750,000 in attorney fees to

10              Class Counsel as fair and reasonable based on the “percentage of

11              recovery” approach.

12              A.    When state substantive law applies to plaintiffs’ claims, attorney

13                    fees are to be awarded in accordance with state law. Vizcaino v.

14                    Microsoft Corp., 290 F.3d 1043, 1047 (9th Cir. 2002). Because

15                    Washington law governs the central claims in the case, attorney

16                    fees must be awarded in accordance with Washington law. Id.

17                    “Under Washington law, the percentage-of-recovery approach

18                    is used in calculating fees in common fund cases.” Id. (citing

19                    Bowles v. Dep’t of Ret. Sys., 121 Wn.2d 52, 72, 847 P.2d 440

20                    (1993)).


     ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT – 6
     Case 2:20-cv-00392-SMJ   ECF No. 47   filed 09/09/21   PageID.1249 Page 7 of 15




1              B.    The benchmark in Washington for an attorney fee award in a

2                    common fund settlement is twenty-five percent of the fund. Id.;

3                    Bowles, 121 Wn.2d at 72–73. In accordance with Bowles and

4                    Vizcaino, Class Counsel seek a benchmark fee of twenty-five

5                    percent of the common fund. The Court finds no “special

6                    circumstances” to depart from the benchmark award of twenty-

7                    five percent in this case. See Bowles, 121 Wn.2d at 73. The

8                    approved attorney fee award of $750,000 is exactly twenty-five

9                    percent of the $3,000,000 common fund. The twenty-five

10                   percent fee is within the range of reasonableness set forth in

11                   Bowles and Vizcaino and is consistent with fee awards in similar

12                   class actions.

13             C.    The Court reaches the conclusion that the twenty-five percent

14                   fee award to Class Counsel is reasonable in this case after

15                   analyzing (1) the exceptional results Class Counsel achieved for

16                   the Class; (2) the diligent effort utilized by Class Counsel in

17                   litigating the Class claims; (3) Class Counsel’s substantial

18                   experience in complex litigation and the skill utilized to achieve

19                   the settlement; (4) the hurdles to achieving and maintaining

20                   certification of the Class, establishing and proving liability and


     ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT – 7
     Case 2:20-cv-00392-SMJ   ECF No. 47   filed 09/09/21   PageID.1250 Page 8 of 15




1                    damages at trial; (5) the substantial risks Class Counsel took in

2                    litigating this case on a contingency basis and paying costs; (6)

3                    the fact that Class Counsel had to forgo other work due to their

4                    duties and obligations to the Class; (7) the high-quality work

5                    Class Counsel performed; and (8) the duration and complexity

6                    of the litigation and scope of discovery.

7              D.    No Class Member has objected to the requested fee award.

8              E.    “[W]hile the primary basis of the fee award” for common fund

9                    settlements “remains the percentage method, the lodestar may

10                   provide a useful perspective on the reasonableness of a given

11                   percentage award.” Vizcaino, 290 F.3d at 1050. This Court has

12                   performed a lodestar cross-check on the twenty-five percent fee.

13                   The Court finds that payment of fees in the amount of $750,000

14                   is fair and reasonable using a lodestar cross-check.

15             F.    The Court APPROVES as reasonable Class Counsel’s total

16                   lodestar amount of approximately $567,249.50 through August

17                   19, 2021. The Court reaches this conclusion after analyzing (1)

18                   the number of hours Class Counsel reasonably expended on the

19                   litigation multiplied by counsel’s reasonable regular hourly

20                   rates; (2) the substantial financial recovery Class Counsel


     ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT – 8
     Case 2:20-cv-00392-SMJ   ECF No. 47     filed 09/09/21   PageID.1251 Page 9 of 15




1                    achieved for the Class; (3) the diligent and efficient effort

2                    utilized by Class Counsel in litigating Plaintiffs’ claims; (4)

3                    Class Counsel’s substantial experience in complex litigation and

4                    skill utilized to achieve the Settlement; and (5) the hurdles to

5                    certifying the Class and proving liability and damages at trial.

6              G.    Class Counsel reasonably expended more than 1,500 hours in

7                    this litigation and are expected to expend more hours through

8                    settlement administration and distribution of settlement

9                    payments. This Court APPROVES the hourly rates detailed in

10                   the declarations of Marc Cote, Joachim Morrison, and Laura

11                   Gerber. Lead Class Counsel’s regular hourly rates—$495 for

12                   Marc Cote and $500 for Joachim Morrison—are reasonable

13                   rates for class action litigators in this district. Considering all of

14                   the attorneys’ experience, skill, and reputation in wage and hour

15                   class action cases, the rates are reasonable.

16             H.    Courts “routinely enhance[] the lodestar to reflect the risk of

17                   non-payment in common fund cases.” Vizcaino, 290 F.3d at

18                   1051 (quoting In re Wash. Pub. Power Supply Sys. Secs. Litig.,

19                   19 F.3d 1291, 1300 (9th Cir. 1994)). This upward adjustment

20                   (or “multiplier”) to an attorney’s lodestar is often warranted


     ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT – 9
     Case 2:20-cv-00392-SMJ   ECF No. 47    filed 09/09/21   PageID.1252 Page 10 of 15




1                     based on the contingent nature of success or the quality of work

2                     performed. See id. at 1051 (approving multiplier of 3.65). A

3                     lodestar multiplier can also be based on the benefit obtained for

4                     the class or the complexity and novelty of the issues presented.

5                     In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 941–

6                     42 (9th Cir. 2011). In the Ninth Circuit, multipliers “ranging

7                     from one to four are frequently awarded.” Vizcaino, 290 F.3d at

8                     1051 n.6. Courts sometimes find higher multipliers appropriate

9                     when using the lodestar method as a cross-check for an award

10                    based on the percentage method. See, e.g., Steiner v. Am. Broad.

11                    Co., Inc., 248 F. App’x 780, 783 (9th Cir. 2007) (finding a

12                    multiplier of approximately 6.85 to be “well within the range of

13                    multipliers that courts have allowed” when cross-checking a fee

14                    based on a percentage of the fund).

15              I.    Here, the twenty-five percent benchmark fee of $750,000

16                    represents a lodestar multiplier of less than 1.32 on fees through

17                    August 19, 2021. This multiplier will be reduced by the hours

18                    Class Counsel expend on additional final approval work and

19                    work to ensure Qualified Settlement Class Members are

20                    appropriately paid their settlement awards.


     ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT – 10
     Case 2:20-cv-00392-SMJ   ECF No. 47    filed 09/09/21   PageID.1253 Page 11 of 15




1               J.    Because this multiplier is well within the range of

2                     reasonableness for percentage fee awards in common fund

3                     cases, this Court approves the requested fee award of $750,000.

4         16.   The Court APPROVES payment of $7,267.60 in litigation costs to

5               Class Counsel as fair and reasonable to compensate Class Counsel for

6               the relevant and necessary costs incurred in this case.

7               A.    “Reasonable costs and expenses incurred by an attorney who

8                     creates or preserves a common fund are reimbursed

9                     proportionately by those class members who benefit from the

10                    settlement.” In re Media Vision Tech. Sec. Litig., 913 F. Supp.

11                    1362, 1366 (N.D. Cal. 1996). The settlement notices issued to

12                    Class Members in this case indicated that litigation costs were

13                    estimated to be $10,000. Class Counsel seek reimbursement of

14                    less than the estimated amount.

15        17.   Pursuant to the Settlement Agreement, the Court APPROVES

16              payment of $98,000 from the common fund to the Settlement

17              Administrator, CPT Group, Inc. and up to $25,000 to Centro de los

18              Derechos del Migrante, Inc. (“CDM”).

19              A.    These payments are fair and reasonable to compensate the work

20                    and costs incurred in administering the Settlement.


     ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT – 11
     Case 2:20-cv-00392-SMJ   ECF No. 47    filed 09/09/21   PageID.1254 Page 12 of 15




1         18.   The Court APPROVES the service award payments of $6,000 each to

2               Plaintiff Omar Palma Renteria and Intervenor Plaintiffs Gilberto

3               Gomez Garcia and Jonathan Gomez Rivera.

4               A.    These awards are reasonable and do not undermine Plaintiffs’

5                     adequacy as Class Representatives. Rather, these awards

6                     reasonably compensate Plaintiffs Omar Palma Renteria and

7                     Intervenor Plaintiffs Gilberto Gomez Garcia and Jonathan

8                     Gomez Rivera for the time and effort each spent serving as class

9                     representative, assisting in the investigation of their claims,

10                    participating in and keeping abreast of the litigation, and

11                    reviewing and approving the proposed settlement terms after

12                    consulting with Class Counsel.

13        19.   To ensure all Settlement Class Members have an adequate opportunity

14              to submit Settlement Claim Forms, any late Claim Forms received by

15              the Settlement Administrator by September 9, 2021, shall be

16              ACCEPTED AS TIMELY.

17              A.    “Until the fund created by the settlement is actually distributed,

18                    the court retains its traditional equity powers” over the class

19                    settlement plan, including the authority to approve “late claims.”

20                    Zients v. LaMorte, 459 F.2d 628, 630–31 (2d Cir. 1972)


     ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT – 12
     Case 2:20-cv-00392-SMJ   ECF No. 47   filed 09/09/21   PageID.1255 Page 13 of 15




1                     (allowing untimely claimants to receive payments from

2                     settlement fund); see also In re Gypsum Antitrust Cases, 565

3                     F.2d 1123, 1128 (9th Cir. 1977) (citing Zients in support of the

4                     conclusion “that the district court had discretion to grant late

5                     claims”).

6         20.   Each Qualified Settlement Class Member who submits a Settlement

7               Claim Form by September 9, 2021 shall be entitled to receive a

8               proportional share of the Net Settlement Fund, as set forth in Section

9               III.E.3 of the Settlement Agreement, after deduction of the amounts

10              awarded for attorney fees and costs, service awards, and settlement

11              administration expenses.

12              A.    Each Qualified Settlement Class Member’s share will be based

13                    on his or her hours worked in piecework activities as recorded

14                    by Defendant.

15              B.    Any Qualified Settlement Class Member who fails to cash or

16                    deposit a disbursement check issued to that member after a

17                    period of 180 calendar days has elapsed from the date on which

18                    the disbursement check was issued will not receive a share of

19                    the Settlement Fund but will be bound nevertheless by the terms

20                    of the Settlement Agreement and Release.


     ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT – 13
     Case 2:20-cv-00392-SMJ   ECF No. 47    filed 09/09/21   PageID.1256 Page 14 of 15




1         21.   Following the expiration of 180 calendar days after the Settlement

2               Administrator issues Settlement Checks, any Residual Funds from

3               uncashed checks will be distributed to the Northwest Justice Project as

4               a cy pres beneficiary.

5         22.   The Settlement is BINDING on all Settlement Class members.

6         23.   No later than seven calendar days following the Effective Date,

7               Defendant shall PAY the sum of $3,000,000 to the Settlement

8               Administrator, CPT.

9               A.    Within three business days after receiving Defendant’s

10                    payment, the Settlement Administrator shall PAY the Attorney

11                    Fees Award and Cost Payment to Class Counsel and shall PAY

12                    the Service Awards to the named Plaintiffs.

13              B.    Within fourteen calendar days following Defendant’s

14                    payment, the Settlement Administrator shall initiate the

15                    Settlement Award payments as provided in the Settlement

16                    Agreement.

17        24.   As of the Effective Date and subject to Defendant’s payment of the

18              amounts stated in the Settlement Agreement, this Court DISMISSES

19              all claims that were or could have been asserted in the Action on the

20              basis of the allegations contained in the Complaint for the period of


     ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT – 14
     Case 2:20-cv-00392-SMJ     ECF No. 47   filed 09/09/21   PageID.1257 Page 15 of 15




1                 May 21, 2015 to May 17, 2018, WITH PREJUDICE AND

2                 WITHOUT COSTS (except as specifically provided in the

3                 Settlement Agreement).

4          25.    The entry of this Order is WITHOUT PREJUDICE to the rights of

5                 the Parties to enforce the terms of the Settlement Agreement and the

6                 rights of Class Counsel to seek the payment of fees and costs as

7                 provided for in the Settlement Agreement.

8          26.    Without affecting the finality of this Order, or the judgment to be

9                 entered pursuant hereto, in any way, the Court RETAINS

10                JURISDICTION for purposes of enforcement of the Settlement and

11                addressing settlement administration matters and any such post-

12                judgment matters as may be appropriate under the Court’s rules.

13         27.    The Clerk’s Office is directed to ENTER JUDGMENT and CLOSE

14                the file.

15         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

16   provide copies to all counsel.

17         DATED this 9th day of September 2021.

18

19                       _________________________
                         SALVADOR MENDOZA, JR.
20                       United States District Judge


     ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT – 15
